19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 1 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 2 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 3 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 4 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 5 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 6 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 7 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 8 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 9 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 10 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 11 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 12 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 13 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 14 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 15 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 16 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 17 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 18 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 19 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 20 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 21 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 22 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 23 of 24
19-13081-aih   Doc 13   FILED 05/31/19   ENTERED 06/03/19 11:13:46   Page 24 of 24
